UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1491


KEVIN SCHAAP,

                    Plaintiff - Appellant,

             v.

KENTUCKY HIGHER EDUCATION STUDENT LOAN CORPORATION;
KENTUCKY HIGHER EDUCATION ASSISTANCE AGENCY; EQUIFAX
INFORMATION SERVICES; EXPERIAN INFORMATION SERVICES;
TRANSUNION, LLC.,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Cameron McGowan Currie, Senior District Judge. (0:16-cv-02779-CMC-PJG)


Submitted: August 24, 2017                                   Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Schaap, Appellant Pro Se. Russell M. Racine, Virginia Marie Wooten,
CRANFILL, SUMNER & HARTZOG, LLP, Charlotte, North Carolina; Rita Bolt
Barker, WYCHE, P.A., Greenville, South Carolina; Norman Charles Campbell, II, KING
& SPALDING, LLP, Atlanta, Georgia; William Henry Rooks, JONES DAY, Atlanta,
Georgia; Lyndey Ritz Zwingelberg, ADAMS & REESE, LLP, Columbia, South
Carolina; Russell Grainger Hines, Wilbur Eugene Johnson, YOUNG CLEMENT
RIVERS, LLP, Charleston, South Carolina; Amanda P. Loughmiller, STRASBURGER
& PRICE, LLP, Frisco, Texas, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Kevin Schaap seeks to appeal the magistrate judge’s text order denying Schaap’s

motion for extensions of multiple filing deadlines in his underlying civil action. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order

Schaap seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we grant Defendants’ motions to dismiss and dismiss this

appeal for lack of jurisdiction. We deny Schaap’s motions for judicial notice of fraud on

the court and for a stay of these proceedings. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              DISMISSED




                                            3